DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/453896, filed on 7/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 was filed after the mailing date of the application on 4/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 cites the limitation “wherein a length W2 of a central part of the second touch detecting face in the direction of the slide operation is greater than a length W2 - W4 - W5 of an edge of the second touch detecting face in the direction of the slide operation”.  W4 and W5 are not defined in the claim, but the limitations (W4 and W5) are defined in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent Pub. # 2014/0247246).
As to 1, Kim discloses an electronic equipment comprising:
a first operating member (bezel portion 11) having a detecting unit (switch unit 100) configured to detect a touch operation and a slide operation (slide (e.g., slide linearly) (Para 48),
wherein a touch detecting face of the detecting unit is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face (first, the second, and the third switches 100a, 100b, and 100c), in that order in a direction of the slide operation (Para 57),
wherein, in a case where all of the first touch detecting face (100a), the second touch detecting face (100b), and the third touch detecting face (100c) are touched in the touch operation, a first function (menu bar for executing (e.g., launching) various 
As to 6, Kim discloses an electronic equipment comprising:
a first operating member (bezel portion 11) having a detecting unit (switch unit 100) configured to detect a touch operation and a slide operation (slide (e.g., slide linearly) (Para 48),
wherein a touch detecting face of the detecting unit is divided into a left touch detecting face, a central touch detecting face, and a right touch detecting face (first, the second, and the third switches 100a, 100b, and 100c), in that order in a direction of the slide operation (Para 57),
wherein, in a case where all of the left touch detecting face (100a), the central touch detecting face (100b), and the right touch detecting face (100c) are touched in the 
wherein, in a case where one or two of the following are touched in the touch operation: the left touch detecting face (100a), the central touch detecting face (100b), or the right touch detecting face (100c), a second function ((for example, at least one of a camera function, a speaker function, a body measurement function, a video function, an mp3 function, or the like) that correspond to the unique values) that differs from the first function is executed (Para 78).  Kim teaches if the signal value of "100" is provided to the control unit 15, the control unit 15 may display a menu bar for executing (e.g., launching) various applications. In addition, when the signal values of `010` and `001` are provided to the control unit 15, the control unit 15 may execute applications (for example, at least one of a camera function, a speaker function, a body measurement function, a video function, an mp3 function, or the like) that correspond to the unique values (Para 78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Pub. # 2014/0247246) in view of Nakamura (US Patent # 6,955,292).
As to claim 5, Kim teaches wherein the first touch detecting face (100a), the second touch detecting face (100b), the third touch detecting face (100c), and a grip portion (bezel 11) are arranged in that order in the direction of the slide operation (Para 48 and 52).  Kim does not teach an area of the first touch detecting face > an area of the second touch detecting face > an area of the third touch detecting face.  Nakamura teaches an area of the first touch detecting face > an area of the second touch detecting face > an area of the third touch detecting face (Col. 5, lines 43-63).  Nakamura teaches the size of each of buttons 3 to 6 preferably varies based on the corresponding function and/or the location of the button on the media reader (Col. 5, lines 43-63).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the buttons as taught by Nakamura to the switch units of Kim, to provide for ease of manipulation and operation, while at the same time reducing the overall size of the media reader. (Col. 1, lines 7-14 of Nakamura).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,666,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Application # 16/850908
Patent # 10666855
1. Electronic equipment comprising:
1. Electronic equipment comprising:
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
wherein a touch detecting face of the detecting unit is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein the touch detecting face of the detecting unit is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein, in a case where all of the first touch detecting face, the second touch detecting face, and the third touch 

wherein, in a case where one or two of the following are touched in the touch operation: the first touch detecting face, the second touch detecting face, or the third touch detecting face, a second function that differs from the first function is executed.
in a case where a touch detecting face of the detecting unit is touched in the touch operation over a first predetermined and a second predetermined area or less, a first function is executed,

wherein the second predetermined area is larger than the first predetermined area,

and wherein a relation of 1.4≤W1/W2≤6.0 is satisfied, where W1 represents a length of the touch detecting face of the detecting unit in the direction of the slide operation, and W2 represents a length of the second touch detecting face in the direction of the slide operation.
2. The electronic equipment according to claim 1, wherein a length W2 of a central part of the second touch detecting face in 
5 mm≤W2≤20 mm. 
W2≥W3, is satisfied, where W2 represents the length of the second touch detecting face in the direction of the slide operation, and W3 represents a length of the second touch detecting face in a direct ion orthogonal to the direction of the slide operation. 
5. The electronic equipment according to claim 1, wherein the second touch detecting face and the first touch detecting face overlap in the direction of the slide operation, and wherein a relation of 1.8≤W3/W4≤2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W4 represents an amount of overlap of the second touch detecting face and the first touch detecting face in the direction of the slide operation. 
6. The electronic equipment according to claim 1, wherein the second touch detecting face and the third touch detecting face overlap in the direction of the slide operation, and wherein a relation of 1.8≤W3/W5≤2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W5 represents an amount of overlap of the second touch detecting face and the third touch detecting face in the direction of the slide operation. 
3. The electronic equipment according to claim 2, wherein the first touch detecting face and the second touch detecting face overlap in the direction of the slide 
W4 represents an amount of overlap of the second touch detecting face and the first touch detecting face in the direction of the slide operation. 
6. The electronic equipment according to claim 1, wherein the second touch detecting face and the third touch detecting face overlap in the direction of the slide operation, and wherein a relation of 1.8.ltoreq.W3/W5.ltoreq.2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W5 represents an amount of overlap of the second touch detecting face and the third touch detecting face in the direction of the slide operation.

4. The electronic equipment according to claim 1, wherein, when a surface area of the touch detecting face of the detecting unit is represented by S and a surface area of the second touch detecting face is represented by S2, following relations are satisfied:
14                                     
                                        
                                            
                                                m
                                                m
                                            
                                            
                                                2
                                            
                                        
                                    
                                 < S < 600                                     
                                        
                                            
                                                m
                                                m
                                            
                                            
                                                2
                                            
                                        
                                    
                                , and 10                                     
                                        
                                            
                                                m
                                                m
                                            
                                            
                                                2
                                            
                                        
                                    
                                 < S2 < 400                                     
                                        
                                            
                                                m
                                                m
                                            
                                            
                                                2
                                            
                                        
                                    
                                .
2. The electronic equipment according to claim 1, wherein the length W1 of the touch detecting face of the detecting unit in the direction of the slide operation satisfies 7 mm.ltoreq.W1.ltoreq.30 mm. 
3. The electronic equipment according to claim 1, wherein the length W2 of the second touch detecting face in the direction of the slide operation satisfies 5 mm.ltoreq.W2.ltoreq.20 mm. 
4. The electronic equipment according to claim 1, wherein the relation of W2.gtoreq.W3, is satisfied, where W2 represents the length of the second touch detecting face in the direction of the slide operation, and W3 represents a length of the second touch detecting face in a direction orthogonal to the direction of the slide operation. 
6. Electronic equipment comprising:
1. Electronic equipment comprising:
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
wherein a touch detecting face of the detecting unit is divided into a left touch detecting face, a central touch detecting face, and a right touch detecting face, in that order in a direction of the slide operation,
wherein the touch detecting face of the detecting unit is divided into a first touch detecting face, a second touch detecting face, and a third touch detecting face, in that order in a direction of the slide operation,
wherein, in a case where all of the left touch detecting face, the central touch detecting face, and the right touch detecting face are touched in the touch operation, a first function is executed, and
in a case where a touch detecting face of the detecting unit is touched in the touch operation over a first predetermined and a second predetermined area or less, a first function is executed,
wherein, in a case where one or two of the following are touched in the touch operation: the left touch detecting face, the central touch detecting face, or the right touch detecting face, a second function that differs from the first function is executed.
in a case where the touch detecting face of the detecting unit is touched in the touch operation over more than the second predetermined area, a second function that differs from the first function is executed

wherein the second predetermined area is larger than the first predetermined area,

and wherein a relation of 1.4≤W1/W2≤6.0 is satisfied, where W1 represents a length of the touch detecting face of the detecting unit in the direction of the slide operation, and W2 represents a length of the second touch detecting face in the direction of the slide operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                4/30/2021